Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Gary J. Edwards Reg. No. 41,008 on 10/19/2021.

The following claims have been amended as:
1.	(Currently Amended) A motion tracking system comprising:
an imaging device mounted to a real object and configured to capture a series of images of a plurality of irregularly positioned markers located in a real environment, wherein the imaging device captures the series of images at a frame rate greater than a threshold frame rate sufficient for one or more of the plurality of irregularly positioned markers to appear in successive frames of the series of images;
an image processing unit, which includes a processor, communicatively coupled to the imaging device and configured to receive and track the series of images, the processor of the image processing unit being further configured to search for common spatial patterns among the one or more of the plurality of irregularly positioned markers tracked to determine a real location of the real object by

mapping the patterns of markers visible in successive images captured by the imaging device to the three-dimensional model and thereby determining a motion of the imaging device relative to the markers, and 
the image processing unit configured to determine a rendering of a simulation object representing the real object in the real environment so that the rendering mimics a determined motion of the imaging device.

 
 
19.	(Currently Amended) A method for tracking the motion of a real object in a real environment for a rendering of a simulation object representing the real object in the real environment, the method comprising:
	capturing, with an imaging device, a series of images of a plurality of irregularly positioned markers located in the real environment, wherein the imaging device captures the series of images at a frame rate greater than a threshold frame rate sufficient for one or more of the plurality of irregularly positioned markers to appear in successive frames of the series of images;
	receiving and tracking, with an image processing unit, which includes a processor, communicatively coupled to the imaging device, the series of images; 
wherein the processor of the image processing unit is configured to search for common spatial patterns among the one or more plurality of irregularly positioned markers tracked to determine the real location of the real object by
creating a three-dimensional model of a constellation formed by the markers visible in the series of images, and
mapping the patterns of markers visible in successive images captured by the imaging device to the model and thereby determining the motion of the imaging device relative to the markers;
and determining, with the imaging processing unit, the rendering of the simulation object so that the rendering mimics the determined motion of the imaging device.


	a wearable display configured to display a computer-generated simulation of a virtual world; 
	an object, the computer-generated simulation of the virtual world including a virtual representation of the object; and 
	a motion tracking system that comprises:
an imaging device mounted to the real object and configured to capture a series of images of a plurality of irregularly positioned markers located in the real environment, wherein the imaging device captures the series of images at a frame rate greater than a threshold frame rate sufficient for one or more of the plurality of irregularly positioned markers to appear in successive frames of the series of images;
an image processing unit, which includes a processor, communicatively coupled to the imaging device for receiving and tracking the series of images, the processor of the image processing unit search for common spatial patterns among the one or more plurality of irregularly positioned markers tracked to determine a real location of the real object by
creating a three-dimensional model of a constellation formed by the markers visible in the series of images, and
mapping the patterns of markers visible in successive images captured by the imaging device to the three-dimensional model and thereby determining a motion of the imaging device relative to the  markers, and 
the image processing unit configured to determine the rendering of the simulation object so that the rendering mimics the determined motion of the imaging device,
wherein the motion tracking system is operatively coupled to the wearable display and to the object and is configured to determine a rendering simulation of the object and to render the simulation object on the wearable display from the viewpoint of the wearable display. 

The following is an examiner’s statement of reasons for allowance:

In addition to applicant’s remarks filed 8/2/2021, the prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in amended independent claims 1, 19 and 20 when taken in the context of the claims as a whole.
At best prior art of record and newly cited art found, specifically, Chen (US 2017/0011553 A1) discloses [0034] a block diagram of a system for tracking a handheld device in an augmented and/or virtual reality environment, [0033] movement of the handheld electronic device 102 may be tracked, so that the movement of the handheld electronic device 102 may be translated into a corresponding interaction in the virtual environment generated by the HMD 100 and displayed to the user…The HMD 100 may then use this matrix of numbers…to render the handheld device 102 so that it appears to be at the same location as in the real world, and render movement of the handheld electronic device based on actual movement, FIG. 1 [0020] The handheld electronic device 102 including the front facing camera 103, [0022] the one or more markers 115 on the HMD 100 may be captured within a field of view of an image sensor and/or an optical sensor…of the handheld electronic device 102, such as, for example, a front facing camera 103 of the handheld electronic device 102…an initial pattern and/or feature of a pattern may detected in one frame…of camera 103.  Subsequent feature detection and tracking, in which the pattern moves with respect to the initial detection, may be accomplished in a relatively short period of time…Features included in the markers 115 

Thus, claims 1, 19 and 20 are allowed over the prior arts of record.  Dependent claims 2–18 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the remarks filed 8/2/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393.  The examiner can normally be reached on M-F 9:00-5:30pm ET
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached at 571 272 7212.  The fax phone number for the organization where this application or proceeding is assigned is 571 483 7388.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information 
                                                                                                                                                                                       
/KC/Examiner, Art Unit 2143   

                                                                                                                                                                                       /JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143